Citation Nr: 1425646	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to June 5, 2009, for the grant of service connection for peripheral vascular disease, left lower extremity, to include on the basis of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date prior to September 11, 2007, for the grant of service connection for peripheral neuropathy, right and left lower extremity, to include on the basis of CUE.  

3.  Entitlement to an effective date earlier than June 10, 2009, for the grant of service connection for coronary artery disease, status post bypass.  

4.  Entitlement to an initial disability rating higher than 30 percent for service-connected coronary artery disease, status post bypass, from August 1, 2009.  

5.  Entitlement to an initial disability rating higher than 20 percent for service-connected diabetes mellitus, type II, to include consideration of whether a separate compensable disability rating is warranted for erectile dysfunction and other complications associated with service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2008 (issued in June 2008) and December 2009 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) above.  

In the May 2008 rating decision, the RO, in pertinent part, awarded a 20 percent rating for service-connected diabetes mellitus, effective October 4, 2005, and also granted service connection for peripheral neuropathy affecting the left and right lower extremities, effective September 11, 2007.  

In the December 2009 rating decision, the RO, in pertinent part, granted service connection and awarded a 30 percent initial rating for coronary artery disease, status post bypass, effective June 10, 2009.  The RO also granted service connection for peripheral vascular disease of the left lower extremity, effective June 5, 2009.  

Finally, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims located on Virtual VA and the Veterans Benefit Management System (VBMS).  A review of the electronic claims files reveals evidence that is either duplicative of evidence in the paper claims file or irrelevant to the clams on appeal.

Notably, VBMS contains an informal claim of service connection for PTSD.  See December 2012 statement from the Veteran.  Accordingly, the issue of entitlement to service connection for PTSD been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to an increased rating for service-connected coronary artery disease and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An informal claim seeking service connection for peripheral vascular disease of the left lower extremity was received by VA on June 5, 2009.  

2.  The medical evidence of record showed a diagnosis of peripheral vascular disease of the left lower extremity at the October 2009 VA examination, but no earlier.  

3.  A December 2009 rating decision granted service connection for peripheral vascular disease of the left lower extremity, effective June 5, 2009.  

4.  At the time of the December 2009 rating decision, the correct facts regarding peripheral vascular disease of the left lower extremity were before the RO, and the statutory and regulatory provisions extant at the time were correctly applied in the adjudication of service connection for peripheral vascular disease of the left lower extremity.

5.  The Veteran's original service connection claim for a neurologic disability, as secondary to diabetes mellitus, was received by VA on October 4, 2005 and denied in a July 2006 rating decision.  The Veteran was notified of the RO's determination on July 26, 2006, but he did not submit a timely notice of disagreement and it became final.  

6.  New and material evidence was not received prior to the expiration of the one year appeal period following the July 2006 rating decision, and between July 26, 2006 and September 11, 2007, the Veteran did not file any formal or informal claim to reopen a service connection for peripheral neuropathy of the bilateral lower extremities.

7.  On September 11, 2007, the Veteran submitted a written statement which was accepted as an application to reopen the service connection claim for peripheral neuropathy of the bilateral lower extremities.  Thereafter, in a May 2008 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral lower extremities, effective from September 11, 2007.  

8.  The Veteran's original claim for service connection for coronary artery disease was received by VA on June 10, 2009.  VA did not receive any communication from the Veteran prior to June 10, 2009, which indicated an intent to claim service connection for a heart disability, including coronary artery disease.  

9.  In a December 2009 rating decision, the RO granted service connection for coronary artery disease, status post bypass, as secondary to service-connected diabetes mellitus, effective June 10, 2009, the date of receipt of the Veteran's original claim for service connection.  


CONCLUSIONS OF LAW

1.  The December 2009 rating decision does not contain clear and unmistakable error with respect to a claim of service connection for peripheral vascular disease of the left lower extremity.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013). 

2.  The criteria for an effective date earlier than June 5, 2009, for the grant of service connection for peripheral vascular disease of the left lower extremity are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2013).

3.  The May 2008 rating decision does not contain clear and unmistakable error with respect to the effective date assigned for peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

4.  The criteria for an effective date earlier than September 11, 2007, for the grant of service connection for peripheral neuropathy of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2013).

5.  The criteria for an effective date prior to June 10, 2009, for the grant of service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 , 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

With respect to the earlier effective date claims on appeal, the Veteran's claims arise from his disagreement with the initial effective date assigned following the grant of service connection for peripheral vascular disease of the left lower extremity, peripheral neuropathy of the bilateral lower extremities, and coronary artery disease.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this case, the record reflects that the Veteran was provided with adequate VCAA notice concerning his claims of service connection for peripheral vascular disease, peripheral neuropathy, and coronary artery disease prior to the grant of service connection for each disability.  See letters dated December 2007 and July 2009.  The letters informed the Veteran of what evidence was required to substantiate his service connection claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the allegation of CUE with respect to the earlier effective date claims, VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion of VCAA will take place regarding the CUE claims.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims on appeal.  The RO has obtained the Veteran's service treatment records, as well as all VA post-service treatment records identified by the Veteran and the evidentiary record.  The Board finds significant that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

As discussed below, the main dispute in the earlier effective date claims on appeal is the date on which the Veteran's claims of service connection for peripheral vascular disease of the left lower extremity, peripheral neuropathy, and coronary artery disease were initially received by VA and the date entitlement to that benefit arose.  In this regard, the Veteran's arguments on appeal are limited to his interpretation of governing legal authority.  As such, the evidentiary record contains all evidence relevant to the issues, and there is no outstanding information or evidence that would help substantiate the Veteran's claims.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Earlier Effective Date Claims

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(b)(2)(i). 

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant (or specified individuals) that indicates an intent to apply for one or more benefits under the laws administered by VA, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  

While the VA should broadly interpret submissions from a Veteran, it is not required to conjure up claims not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Peripheral Vascular Disease, Left Lower Extremity

The Veteran seeks an effective date earlier than June 5, 2009, for the grant of service connection for peripheral vascular disease (PVD) of the left lower extremity.  He has specifically asserted that there was CUE in the December 2009 rating decision for failing to assign an effective date of September 11, 2007, for the grant of service connection for PVD of the left lower extremity, as that is the date from which service connection was granted for PVD affecting the right lower extremity.  See January 2010 notice of disagreement; see also May 2008 rating decision.  

Previous determinations which are final and binding, including decisions for service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

In order for there to be a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  See Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel, 6 Vet. App. at 245-246.  

In this case, review of the record shows that, in October 2005, the Veteran submitted an informal claim seeking service connection for diabetes and a secondary neurological condition.  In a July 2006 rating decision, the RO granted service connection for diabetes mellitus but denied service connection for a neurological condition on the basis that there was no competent medical evidence showing a current neurological disability associated with diabetes mellitus.  The Veteran was notified of the RO's determination on July 26, 2006.  

On September 11, 2007, the Veteran submitted a statement purporting to be a notice of disagreement (NOD) as to July 2006 rating decision.  In pertinent part, the Veteran argued that a separate rating should be assigned for a neurological condition due to Agent Orange exposure and secondary to diabetes mellitus.  Because the Veteran's statement was received more than one year after issuance of the July 2006 rating decision, the RO informed the Veteran that his statement was not accepted as a timely NOD but was, instead, accepted as a claim to reopen the claim of service connection for a neurological condition.  See October 2007 letter.  

The Veteran was afforded a VA diabetes mellitus examination in January 2008, during which the examiner noted the Veteran had diabetic related PVD in his lower extremities, which was manifested by coldness.  However, further objective examination revealed mild arterial insufficiency, with 87 percent ankle/brachial index, in the right lower extremity, while the ankle/brachial index in the left lower extremity was normal at 100 percent.  Based on the foregoing, the VA examiner rendered a diagnosis of PVD affecting the right lower extremity, as secondary to service-connected diabetes mellitus.  Accordingly, in an October 2008 rating decision, the RO granted service connection for PVD of the right lower extremity, effective September 11, 2007, the date of receipt of the claim.  The Veteran was notified of the RO's determination in October 2008 but he did not initiate an appeal as to that decision.  

On June 5, 2009, VA received a statement purporting to be an NOD as to the October 2008 rating decision which did not grant service connection for PVD of the left lower extremity.  In June 2009, the RO sent the Veteran a letter advising that his statement was not accepted as a valid NOD because the October 2008 rating decision did not address PVD of the left lower extremity.  Instead, the RO informed the Veteran that his statement was accepted as a claim for PVD of the left lower extremity.  

Thereafter, the Veteran was afforded a VA diabetes mellitus examination in October 2009 during which the examiner noted the Veteran has a diagnosis of PVD of his lower extremities, which the Veteran reported was manifested by a cold sensation in his leg and for which the Veteran was taking medication.  After examining the Veteran, the VA examiner rendered a diagnosis of mild PVD of the lower extremities as a result of diabetes.  

Based on the findings of the October 2009 VA examination, and an October 2009 VA treatment record which documented decreased circulation in the Veteran's lower extremities, the RO issued the December 2009 rating decision granting service connection for PVD of the left lower extremity, effective June 5, 2009, the date of receipt of the claim.  

In this case, the Veteran asserts CUE in the December 2009 rating decision on the basis that service connection for PVD of the left lower extremity should have been granted from the same date entitlement to service connection for PVD of the right lower extremity was established.  See February 2010 NOD.  

However, the Board finds that the Veteran's claim has not been pled with the specificity required to raise CUE.  At the outset, the Board notes that motions for CUE can only be brought against final decisions.  See 38 C.F.R. § 3.104(a), 3.105((a) (2013); see also 38 U.S.C.A. § 7105(c) (West 2002).  In this case, because the December 2009 rating decision (which granted service connection for PVD of the left lower extremity from June 5, 2009) was not final at the time of the allegation of CUE (in the February 2010 NOD), the December 2009 rating decision is not subject to a motion for revision or reversal on the basis of CUE.  Moreover, neither the Veteran nor his representative have specifically alleged an adjudicative error of fact or law.  

Indeed, the Veteran has not shown that, at the time of the December 2009 rating decision, the RO was not aware of the correct facts or incorrectly applied the correct facts.  In fact, review of the record shows that, at the time of the December 2009 rating decision, the Veteran submitted a statement which was accepted as an informal claim seeking service connection for PVD of the left lower extremity on June 5, 2009 and that the evidence showed the existence of such disability at the October 2009 VA examination, and no earlier.  

For these reasons, the Veteran has not advanced arguments with the requisite specificity to establish a claim of clear and unmistakable error.  A claim for clear and unmistakable error not having been raised, there is no question of law or fact regarding clear and unmistakable error that is before the Board to decide with respect to the claim involving PVD of the left lower extremity.  See 38 U.S.C.A. § 7104 (Board jurisdiction is limited to actual "questions" of law or fact to be decided).  Therefore, the December 2009 rating decision is final and binding.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

The Board further finds that an effective date earlier than June 5, 2009 is not otherwise warranted in this case.  The Veteran's informal claim of service connection for PVD of the left lower extremity was received on June 5, 2009.  The evidence shows the Veteran sought to establish service connection for a "neurologic disability" prior to that date; however, the evidence of record did not show that he had a neurologic disability affecting his left lower extremity (other than peripheral neuropathy - for which service connection was granted in a May 2008 rating decision) until the October 2009 VA examination.  Thus, when the RO granted the Veteran's June 5, 2009 informal claim of service connection for PVD of the left lower extremity, the date of receipt of the claim was the earliest possible effective date.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (where a claim is received over a year after separation from service, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later).  There is no evidence of record which can be construed as an formal or informal claim dated prior to June 5, 2009.  

Accordingly, the Board finds no basis in the law or facts in this case for an effective date earlier than June 5, 2009, for the grant of service connection for PVD of the left lower extremity, to include on the basis of CUE.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran seeks an effective date earlier than September 11, 2007, for the grant of service connection for peripheral neuropathy of the bilateral lower extremities.  He has specifically asserted there was CUE in the May 2008 rating decision (issued in June 2008) for failing to assign an effective date of October 4, 2005, for the grant of service connection for peripheral neuropathy of the bilateral lower extremities, as that is the date from which service connection for diabetes mellitus was granted.  See December 2008 NOD; see also May 2008 rating decision.  The Veteran essentially argues that, because the RO determined (in the May 2008 rating decision) there was CUE in the July 2006 rating decision for failing to assign an initial 20 percent rating for diabetes mellitus from October 4, 2005, there was also CUE for failing to award service connection for peripheral neuropathy of the bilateral lower extremities from that same date, i.e., October 4, 2005.  

As noted, in October 2005, the Veteran submitted an informal claim seeking service connection for diabetes and a secondary neurological condition.  In a July 2006 rating decision, the RO granted service connection for diabetes mellitus but denied service connection for a neurological condition on the basis that there was no competent medical evidence showing a current neurological disability associated with diabetes mellitus.  Indeed, at the time of the July 2006 rating decision, there was no competent medical evidence of peripheral neuropathy affecting either lower extremity.  While the Veteran reported that his legs tingled at the June 2006 VA examination, objective examination revealed normal and symmetrical senses on monofilament testing and the examiner noted there were no symptoms of stocking glove distribution or diabetic neuropathy.  Likewise, the VA treatment records also showed intact senses in the lower extremities to monofilament testing, with no findings or diagnosis of peripheral neuropathy in the bilateral lower extremities.  

The Veteran was notified of the RO's denial of service connection for a neurologic disability on July 26, 2006; however, he did not submit a timely NOD as to that decision.  Instead, on September 11, 2007, he submitted a written statement which was accepted as a claim to reopen the claim of service connection for a neurological condition.  Thereafter, the Veteran was afforded a VA diabetes examination in January 2008, during which the examiner diagnosed peripheral neuropathy after noting the subjective reports of loss of sensation and burning in the bilateral feet, as well as the objective evidence of sensory loss in both lower extremities.  

As noted, the Veteran asserts there was CUE in the May 2008 rating decision because entitlement to service connection for peripheral neuropathy of the bilateral lower extremities should have been made effective from October 4, 2005, the date entitlement to service connection for diabetes mellitus was granted and the date on which he filed his initial claim of service connection for a neurologic disability secondary to diabetes mellitus.  

The Board finds, however, that the Veteran's CUE claim must fail for the following reasons.  First, the Board notes that the May 2008 rating decision was not final at the time of the allegation of CUE (in the December 2008 NOD).  See 38 C.F.R. § 3.104(a), 3.105((a) (2013); see also 38 U.S.C.A. § 7105(c) (West 2002).  The Board also finds that neither the Veteran nor his representative have specifically alleged an adjudicative error of fact or law.  The Veteran has not shown that, at the time of the May 2008 rating decision, the RO was not aware of the correct facts or incorrectly applied the correct facts.  In fact, review of the record shows that, at the time of the May 2008 rating decision, (1) the Veteran had not filed a timely NOD following the July 2006 rating decision that denied service connection for a neurologic disability, (2) the Veteran submitted a statement which was accepted as claim to reopen the previously denied claim for a neurologic disability on September 11, 2007, and (3) the evidence showed a diagnosis of peripheral neuropathy of the bilateral lower extremities at the January 2008 VA examination, but no earlier.  

For these reasons, the Veteran has not advanced arguments with the requisite specificity to establish a claim of CUE.  A CUE claim not having been properly raised, there is no question of law or fact regarding clear and unmistakable error before the Board to decide with respect to the claim involving peripheral neuropathy of the bilateral lower extremities.  See 38 U.S.C.A. § 7104 (Board jurisdiction is limited to actual "questions" of law or fact to be decided).  

The Board further finds that an effective date earlier than September 11, 2007, is not otherwise warranted in this case.  On July 26, 2006, the Veteran was advised of the denial of service connection for a neurological condition and his appellate rights. However, new and material evidence was not received prior to the expiration of the one year appeal period following the July 2006 rating decision and no further communication regarding his claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities was received until September 11, 2007, when VA received a written statement from the Veteran which was accepted as an application to reopen such claim.  In the May 2008 rating decision, the RO reopened and granted the Veteran's claim based on new and material evidence - namely the January 2008 VA examination - which revealed peripheral neuropathy of the bilateral lower extremities.  

As such, based upon the facts in this case and the law and regulations, the earliest possible date from which service connection for peripheral neuropathy of the bilateral lower extremities may have been granted is September 11, 2007, the date of receipt of the application to reopen the previously denied claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (the effective date of an award of compensation based on a claim re-opened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  There is no evidence of record which can be construed as a formal or informal claim dated prior to September 11, 2007.  

Accordingly, the Board finds no basis in the law or facts in this case for an effective date earlier than September 11, 2007, for the grant of service connection for peripheral neuropathy of the bilateral lower extremities, to include on the basis of CUE.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease

The Veteran is seeking an effective date earlier than June 10, 2009, for the grant of service connection for coronary artery disease, status post bypass (hereinafter "CAD").  He argues that his heart disease was first brought to VA's attention on October 4, 2005, and that, because ischemic heart disease is a disability presumed to be associated with herbicide exposure, the proper effective date for the grant of service connection for his heart disability should be October 4, 2005, given the provisions of 38 C.F.R. § 3.816 and the Court case, Nehmer.  See April 2010 NOD.  

Generally, as noted, the effective date for a grant of service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Court has explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  

Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In this regard, the Board notes that, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease including, but not limited to, CAD, to the list of disease associated with exposure to certain herbicide agents, establishing a presumption of service connection based on herbicide exposure.  75 Fed. Reg. 53,202 (Aug. 31, 2010).

Further, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  If those requirements are not met, however, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  

By way of background, the Board notes that, on June 10, 2009, the Veteran filed an informal claim seeking service connection for various disabilities as secondary to service-connected diabetes mellitus, including CAD.  An October 2009 VA diabetes examination revealed the Veteran had CAD as secondary to diabetes mellitus.  Accordingly, in December 2009, the RO granted service connection for CAD as secondary to service-connected diabetes mellitus, effective June 10, 2009.  

At the outset, the Board notes that, because service connection for CAD was granted as secondary to service-connected diabetes mellitus - as opposed to presumptive service connection based on exposure to herbicides - the retroactive effective dates allowable for cases granted pursuant to a liberalizing law, including presumptive service connection based on exposure to herbicides, are not applicable in this case.  See 38 C.F.R. § 3.114(a) and the Nehmer decisions.  

In addition, as pertinent to this case, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, as defined in 38 C.F.R. § 3.816(b)(2).  Ischemic heart disease is not a covered herbicide disease because the Secretary of VA did not establish a presumption of service connection for such disease prior to October 1, 2002.  See 38 C.F.R. § 3.816(b)(1), (2).  As such, the Veteran is not a Nehmer class member and the provisions of 38 C.F.R. § 3.816 are not applicable to this case.  

Given the foregoing, the Board finds the effective date for the grant of service connection for CAD shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  See also McGrath, supra.  

In this case, review of the record reveals that the Veteran filed an informal claim seeking service connection for CAD, as secondary to service-connected diabetes mellitus, on June 10, 2009.  Review of the record for the period prior to June 10, 2009, reveals that the Veteran did not submit any communication indicating an intent to seek VA benefits based upon a heart disorder, including ischemic heart disease or CAD, until June 2009.  

The VA treatment records associated with the record prior to June 2009 showed the Veteran had been diagnosed with hypertension.  See also January 2008 VA examination.  The law provides that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, the date of an outpatient or hospital admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  However, in this case, service connection had not been established for hypertension or any other heart disability when the VA treatment records were generated; nor had service connection for a heart disability been previously denied on the basis that the disability was noncompensably disabling at the time of the January 2008 examination.  Accordingly, the medical evidence showing a diagnosis of hypertension prior to June 2009 may not be construed as a claim for service connection for a heart disability, including ischemic heart disease or CAD.  

Therefore, for the foregoing reasons, the Board finds that the first communication received from the Veteran in which he sought to establish entitlement to VA benefits based upon ischemic heart disease/CAD was received on June 10, 2009.  

The relevant provisions of 38 C.F.R. § 3.400(b)(2)(i) provide that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  In this case, as noted, the Veteran's original claim of service connection for CAD was received by VA on June 10, 2009.  Therefore, June 10, 2009, is the earliest possible date from which the grant of service connection for CAD may be granted.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than June 5, 2009, for the grant of service connection for peripheral vascular disease of the left lower extremity, to include as due to CUE in the December 2009 rating decision, is denied.

An effective date earlier than September 11, 2007, for the grant of service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to CUE in the May 2008 rating decision, is denied.

An effective date earlier than June 10, 2009, for the grant of service connection for coronary artery disease, status post bypass, is denied.  


REMAND

The Veteran is seeking an initial disability rating higher than 30 percent for his service-connected coronary artery disease (CAD).  He is also seeking an initial disability rating higher than 20 percent for his service-connected diabetes mellitus, type II, to include consideration of whether a separate compensable rating is warranted for erectile dysfunction and other complications associated with his diabetes.  

Although the Board regrets the additional delay, review of the claims file reveals that further evidentiary development is needed with respect to the increased rating claims on appeal.  

At the outset, the Board notes there are outstanding VA treatment records which may contain information and evidence relevant to both service-connected disabilities on appeal.  Indeed, while the evidentiary record contains VA treatment records dated from December 1999 to September 2010, neither the paper nor paperless claims files contain VA treatment records dated from September 2010 to the present.  The VA treatment records associated with the record show the Veteran has received treatment for his service-connected CAD and diabetes mellitus at the Albany, Georgia, VA outpatient clinic; therefore, it is likely he has continued to receive treatment for his service-connected disabilities since September 2010.  Therefore, the Board concludes that a remand is needed for the AOJ to obtain all outstanding VA treatment records dated from September 2010 to the present.  

On remand, the Veteran should also be asked to provide any outstanding private treatment records which show treatment for his service-connected CAD and diabetes mellitus since 2010.  

With respect to the Veteran's CAD, review of the record shows that the first and only VA examination scheduled in conjunction with his CAD claim was conducted in October 2010, nearly four years ago.  Since that time, the Veteran has not been afforded another comprehensive examination to evaluate the severity of his service-connected CAD disability and there is no other medical evidence dated since September 2010 which reflects the severity of his disability.  

In the same way, the Board notes that the Veteran was last afforded a VA diabetes mellitus examination in October 2009, nearly five years ago, and there is no objective medical evidence documenting the severity of his diabetes, or its associated complications, since May 2010.  See VA and private treatment records dated from 1998 to 2010.  

Given the foregoing, the Board finds that a more contemporaneous examination is needed to properly evaluate the Veteran's service-connected CAD and diabetes mellitus disabilities, to include discussion of whether his service-connected disabilities affect his employability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter asking that he identify all health care providers that have treated or evaluated his service-connected CAD and diabetes mellitus since 2010.  After receiving the appropriate authorization from the Veteran, attempt to obtain records from each health care provider that he identifies, if not already in the claims file.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. Obtain any outstanding VA treatment records dated from September 2010 to the present and associate them with either the paper or paperless claims files (Virtual VA or VBMS).  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.

3. Once all records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, the Veteran should be afforded a VA heart examination to determine the current nature and severity of his service-connected CAD.  Any indicated evaluations, studies, and tests should be conducted. The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  

The examiner should identify the nature and severity of all manifestations of the Veteran's service-connected ischemic heart disease.  The examiner should also assess the Veteran's workload of METs and left ventricular ejection fraction.  

The examiner should provide an opinion regarding whether the service-connected CAD renders him unable to secure or follow a substantially gainful employment consistent with his education and employment background.  The examiner should provide a rationale for all opinions expressed.

4. Thereafter, the Veteran should be afforded a VA diabetes examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  

The physician should indicate the regimen in place for management of the Veteran's diabetes mellitus, including whether it requires insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (e.g., avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, the frequency of visits to a diabetic care provider, whether there has been any progressive loss of weight and strength, and whether there are separate complications (and the nature and severity of any noted).

The examiner must identify all associated complications of the Veteran's diabetes mellitus, including any associated retinopathy, erectile dysfunction and/or hypertension, with an explanation and rationale for the determinations provided. 

The examiner should provide an opinion regarding whether the service-connected diabetes mellitus renders him unable to secure or follow a substantially gainful employment consistent with his education and employment background.  The examiner should provide a rationale for all opinions expressed.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in the claim being rated on the evidence of record or denial of the claim.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


